The defendant was tried on an affidavit charging that he sold or possessed prohibited liquors, etc.
It is admitted by the defendant that, in Marion County and within twelve months before the beginning of the prosecution, he did possess prohibited liquor, but he claims, and it is also admitted, that he purchased such liquors from a State Liquor Store, and that it was properly stamped. This is no defense to the charge of possessing whiskey or beer in a prohibition county. Williams v. State, ante, p. 73, 179 So. 915, certiorari denied 235 Ala. 520, 179 So. 920.
There is no reversible error in the record, and the judgment is affirmed.
Affirmed.